                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     STRIKE 3 HOLDINGS, LLC,                           Case No. 19-cv-03670-BLF
                                   8                    Plaintiff,
                                                                                           ORDER GRANTING EX PARTE
                                   9             v.                                        APPLICATION FOR LEAVE TO
                                                                                           SERVE A THIRD PARTY SUBPOENA
                                  10     JOHN DOE SUBSCRIBER ASSIGNED IP                   PRIOR TO A RULE 26(f)
                                         ADDRESS 73.15.182.57,                             CONFERENCE
                                  11
                                                        Defendant.                         [Re: ECF 6]
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff Strike 3 Holdings, LLC has filed an Ex Parte Application for Leave to Serve a

                                  15   Third Party Subpoena Prior to a Rule 26(f) Conference. Ex Parte Applic., ECF 6. The application

                                  16   is GRANTED for the reasons discussed below.

                                  17    I.    BACKGROUND

                                  18          Plaintiff produces and distributes adult motion pictures through internet subscriptions and

                                  19   DVDs. Lansky Decl. ¶¶ 3, 15-17, Exh. A to Ex Parte Applic., ECF 6-1. When Plaintiff puts

                                  20   videos online for its paid members to view, they often are illegally downloaded and made

                                  21   available to others. Lansky Decl. ¶ 23. Plaintiff hired a forensic investigation services company,

                                  22   IPP International UG (“IPP”), to monitor and record online infringement of its movies. Fieser

                                  23   Decl. ¶¶ 3-4, Exh. B. to Ex Parte Applic., ECF 6-1. IPP determined that someone using the

                                  24   Internet Protocol (“IP”) address 73.15.182.57 was distributing Plaintiff’s copyrighted movies.

                                  25   Fieser Decl. ¶¶ 6-10. Plaintiff retained a cyber security firm, 7 River Systems, LLC, to determine

                                  26   the identity of the subscriber of IP address 73.15.182.57. Pasquale Decl. ¶¶ 2-6, Exh. C to Ex

                                  27   Parte Applic., ECF 6-1. 7 River Systems determined that the Doe defendant’s internet service

                                  28   provider, Comcast Cable Communications, LLC is the only entity that can correlate the IP address
                                   1   to its subscriber and provide the identity of the subscriber. Pasquale Decl. ¶ 10. Plaintiff was able

                                   2   to trace the IP address to a location in Antioch, California, which is within this Court’s

                                   3   jurisdiction. Kennedy Decl. ¶¶ 4-7, Exh. E to Ex Parte Applic., ECF 6-1.

                                   4          Plaintiff filed this copyright action on June 24, 2019, alleging that “John Doe subscriber

                                   5   assigned IP address 73.15.182.57” is engaging in “ongoing and wholesale copyright infringement”

                                   6   by downloading Plaintiff’s motion pictures and distributing them to others. Compl. ¶¶ 1, 4.

                                   7   Plaintiff now seeks leave to take early discovery, specifically, to serve a third party subpoena on

                                   8   Comcast Cable seeking the identity of the John Doe subscriber.

                                   9    II.   LEGAL STANDARD

                                  10          In general, “[a] party may not seek discovery from any source before the parties have

                                  11   conferred as required by Rule 26(f).” Fed. R. Civ. P. 26(d)(1). However, “[a] court may authorize

                                  12   early discovery before the Rule 26(f) conference for the parties’ and witnesses’ convenience and
Northern District of California
 United States District Court




                                  13   in the interests of justice.” G.N. Iheaku & Co. Ltd. v. Does 1-3, No. C 14-02069 LB, 2014 WL

                                  14   2759075, at *2 (N.D. Cal. June 17, 2014). “Courts within the Ninth Circuit generally consider

                                  15   whether a plaintiff has shown ‘good cause’ for the early discovery.” Id. (collecting cases).

                                  16          “To determine whether there is ‘good cause’ to permit expedited discovery to identify doe

                                  17   defendants, courts commonly consider whether: (1) the plaintiff can identify the missing party

                                  18   with sufficient specificity such that the Court can determine that defendant is a real person or

                                  19   entity who could be sued in federal court; (2) the plaintiff has identified all previous steps taken to

                                  20   locate the elusive defendant; (3) the plaintiff’s suit against defendant could withstand a motion to

                                  21   dismiss; and (4) the plaintiff has demonstrated that there is a reasonable likelihood of being able to

                                  22   identify the defendant through discovery such that service of process would be possible.” Dallas

                                  23   Buyers Club LLC v. Doe-69.181.52.57, No. 16-CV-01164-JSC, 2016 WL 4259116, at *2 (N.D.

                                  24   Cal. Aug. 12, 2016) (citations omitted).

                                  25          When the plaintiff does not know the identities of defendants, “the plaintiff should be

                                  26   given an opportunity through discovery to identify the unknown defendants, unless it is clear that

                                  27   discovery would not uncover the identities, or that the complaint would be dismissed on other

                                  28   grounds.” Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980).
                                                                                          2
                                   1    III.   DISCUSSION

                                   2           Plaintiff has made a sufficient showing as to all four factors to establish good cause for the

                                   3   requested early discovery. First, Plaintiff has identified the missing defendant with sufficient

                                   4   particularity to show that the defendant is a real person or entity who could be sued in this Court.

                                   5   Second, Plaintiff has described the steps it has taken to identify the IP subscriber. Those steps,

                                   6   which included hiring a forensic investigation services company and a cyber security firm, are

                                   7   documented in the several declaration submitted in support of Plaintiff’s ex parte application. See

                                   8   Exhs. A-E to Ex Parte Applic., ECF 6-1.

                                   9           Third, Plaintiff has alleged facts sufficient to withstand a motion to dismiss. The

                                  10   complaint contains a single claim for direct copyright infringement. Compl., ECF 1. That claim

                                  11   has two elements: (1) ownership of the allegedly infringed material and (2) violation of at least

                                  12   one exclusive right granted to copyright holders under 17 U.S.C. § 106. Perfect 10, Inc. v.
Northern District of California
 United States District Court




                                  13   Amazon.com, Inc., 508 F.3d 1146, 1159 (9th Cir. 2007). Among the exclusive rights set forth in §

                                  14   106 are the rights to reproduce, sell to the public, or display to the public a copyrighted work. 17

                                  15   U.S.C. § 106. Plaintiff alleges that it holds the copyrights to adult motion pictures that the Doe

                                  16   defendant downloaded and distributed without permission. Compl. ¶¶ 36-39, ECF 1. Those

                                  17   allegations are sufficient to state a claim of direct copyright infringement.

                                  18           Fourth and finally, Plaintiff has provided the declaration of a cyber security expert, stating

                                  19   that Comcast Cable is the only entity that can identify the subscriber of the IP address

                                  20   73.15.182.57. Pasquale Decl. ¶ 10, Exh. C to Ex Parte Applic., ECF 6-1.

                                  21           In other cases like this one, involving adult content, some district courts have found it

                                  22   appropriate to issue a sua sponte protective order. For example, when Plaintiff Strike 3 Holdings

                                  23   obtained leave to take early discovery in another copyright case brought in this district, the court

                                  24   sua sponte issued a protective order directing Plaintiff to treat information regarding the Doe

                                  25   defendant as confidential for a limited period of time, until the Doe defendant had an opportunity

                                  26   to file a motion for leave to proceed anonymously. See Strike 3 Holdings, LLC v. Doe, No. 17-

                                  27   CV-07051-LB, 2018 WL 357287, at *3 (N.D. Cal. Jan. 10, 2018). Plaintiff does not object to

                                  28   issuance of a sua sponte protective order in this case. Ex Parte Applic. at 13, ECF 6.
                                                                                          3
                                   1          Accordingly, the Court GRANTS Plaintiff’s ex parte application for leave to serve a third

                                   2   party subpoena on the Doe defendant’s internet service provider, Comcast Cable. The Court sua

                                   3   sponte orders that any information Plaintiff obtains regarding the Doe defendant shall be treated as

                                   4   confidential until the Doe defendant has an opportunity to file a motion for a protective order or a

                                   5   motion for leave to proceed anonymously.

                                   6    IV.   ORDER

                                   7          (1)        Plaintiff’s Ex Parte Application for Leave to Serve a Third Party Subpoena Prior to

                                   8   a Rule 26(f) Conference is GRANTED;

                                   9          (2)        This order is without prejudice to the rights of the third party to move to quash the

                                  10   subpoena or to respond to the subpoena in any other manner permitted by law;

                                  11          (3)        The Court sua sponte issues a limited protective order directing that any

                                  12   information Plaintiff obtains regarding the Doe defendant shall be treated as confidential until the
Northern District of California
 United States District Court




                                  13   Doe defendant has an opportunity to file a motion for a protective order or a motion for leave to

                                  14   proceed anonymously; and

                                  15          (4)        Plaintiff’s counsel is directed to read and comply with this Court’s Standing Order

                                  16   Re Civil Cases in all future filings. Plaintiff’s Ex Parte Application exceeds this Court’s 10-page

                                  17   limit and it does not comply with this Court’s requirements regarding use of footnotes. Given the

                                  18   nature and urgency of Plaintiff’s application, the Court chose not to strike it. However, failure to

                                  19   comply with the Standing Order Re Civil Cases in the future may result in non-compliant filings

                                  20   being stricken.

                                  21

                                  22   Dated: July 17, 2019

                                  23                                                      ______________________________________
                                                                                          BETH LABSON FREEMAN
                                  24                                                      United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                           4
